RE: FILING HOURS
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR RECENT LETTER ASKING FOR ADVICE AS TO YOUR PREROGATIVES CONCERNING ACCEPTING FILINGS AFTER REGULAR COURT HOUSE HOURS. HE HAS ASKED ME TO RESPOND TO YOU ON HIS BEHALF. PLEASE BE ADVISED THAT THIS OFFICE CANNOT RENDER FORMAL LEGAL ADVICE TO YOU, AS STATE LAW ONLY AUTHORIZES US TO RESPOND TO LEGAL QUESTIONS POSED BY CERTAIN STATE OFFICERS. HOWEVER, I HOPE THAT THE FOLLOWING INFORMATION IS OF SOME ASSISTANCE TO YOU.
JUST RECENTLY, THE OKLAHOMA SUPREME COURT CAUSED TO BE PUBLISHED IN THE OKLAHOMA BAR JOURNAL, IN SEVERAL CONSECUTIVE EDITIONS, A LISTING OF ALL OF THE REGULAR COURT HOURS OF THE DISTRICT COURT CLERKS OFFICES AROUND THE STATE. ALL ATTORNEYS PRACTICING IN THE STATE SHOULD, THEREFORE, BE ON NOTICE AS TO THE HOURS THAT THEY CAN BE ASSURED OF BEING ABLE TO FILE A DOCUMENT. I KNOW OF NO RULE OR LEGAL REQUIREMENT THAT TECHNICALLY COMPELS YOU TO EVER ACCEPT A FILING TENDERED AFTER THE END OF THE BUSINESS DAY.
I AM AWARE THAT THE CLERK OF THE STATE SUPREME COURT HAS HISTORICALLY OCCASIONALLY ACCEPTED FILINGS TENDERED TO HIM AFTER REGULAR HOURS, SOMETIMES EVEN AT HIS HOME, IF PRIOR ARRANGEMENTS HAVE BEEN MADE FOR SUCH FILING. HOWEVER, APPARENTLY A FEW ATTORNEYS ABUSED THAT COURTESY IN THE PAST BY CALLING HIM FOR THE FIRST TIME AT THE LAST MINUTE, AFTER HOURS, AND ASKING HE WOULD ACCEPT AN AFTER-HOURS FILING. THE CLERK NOW HAS IMPLEMENTED A POLICY THAT HAS BEEN TRANSMITTED TO ALL ATTORNEYS THAT HE WILL NOW ONLY HONOR SUCH REQUESTS IF SATISFACTORY ARRANGEMENTS HAVE BEEN WORKED OUT IN ADVANCE WITH HIM, PRIOR TO THE END OF THE REGULAR BUSINESS DAY.
I SUGGEST THAT YOU DISCUSS THIS PROBLEM WITH YOUR LOCAL DISTRICT JUDGES, AND CONSIDER THE IMPLEMENTATION OF SOME TYPE OF POLICY SIMILAR TO THAT OF THE SUPREME COURT CLERK. ATTORNEYS HAVE AN OBLIGATION TO PREPARE THEIR PLEADINGS IN A TIMELY FASHION AND YOUR PRIVATE TIME CERTAINLY SHOULD NOT HAVE TO BE AT THE MERCY OF ONE TARDY LAWYER.
(MICHAEL SCOTT FERN)